DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
The Amendment filed on 02/07/2022 has been entered. Claims 1-20 are pending in the instant patent application. Claims 1, 4-6, 8, 10-12, and 16-18 are amended. This Final Office Action is in response to the claims filed.
Response to Claim Amendments
Applicant’s amendments to the claims are insufficient to overcome the 35 U.S.C. §101 rejections. The rejections remain pending and are updated and addressed below in light of the amendments and per guidelines for 101 analysis (PEG 2019)
Applicant’s amendments to the claims are sufficient to overcome the 35 U.S.C. §103 rejections. The rejection has been withdrawn for claims 1-13. Examiner will note that the amendments made to independent claims 1 and 8 were not made to independent claim 14. Rejections for claims 14-20 are maintained
Applicant’s amendments however, have necessitated new grounds of rejection under 35 USC 112(b).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claim 8 recites “the processor” in the ‘identifying’ and ‘generating’ claims. There is insufficient antecedent basis for this limitation in the claim and the dependents fail to cure this deficiency.
Response to 35 U.S.C. §103 Arguments
Applicant’s arguments regarding 35 U.S.C. §103 rejection of the claims have been fully considered and are persuasive.
Examiner analyzed Claims 1-13 in view of the prior art on record and finds not all claim limitations are explicitly taught nor would one of ordinary skill in the art find it obvious to combine these references, or more, with a reasonable explanation of success as discussed below.
Regarding Claim 1, although the combination of Zhu/Le teaches the limitations of Claim 1 which state a data processing system to perform functions of receiving a request to identify a statistically significant change in a parameter associated with changes in user ratings between a first time period and a second time period; retrieving data from a first data structure associated with the user ratings during the first time period and a second data structure associated with the user ratings during the second time period, each of the first and the second data structures including a plurality of dimensions for each user rating and each dimension having one or more levels; identifying, based on the retrieved data, the statistically significant change in the parameter associated with the user ratings between the first time period and the second time period; identifying at least a dimension and a level associated with the identified statistically significant change; and providing display data for generating a user interface (UI) screen to display information about the identified statistically significant change, wherein identifying the statistically significant change in the parameter associated with the user ratings between the first time period and the second time period includes: receiving, as an input, the first data structure, the second data structure and an integer number associated with a complexity level of calculations, calculating a margin of error for the first data structure and the second data structure, calculating the parameter associated with the changes in user ratings, identifying one or more results based on the parameter or the margin of error, sorting the one or more results, selecting statistically significant results from the sorted one or more results, resulting in a list of one or more remaining results, selecting the integer number of results from a top of the one or more remaining results, and repeating the selecting steps for a predetermined number of times.
	None of the cited art, singularly or in combination, teach or fairly suggest, the combination of:
“…receiving, via a first user interface (UI) element of a first UI screen, a user request to identify a statistically significant change in a parameter associated with changes in user ratings between a first time period and a second time period, the statistically significant change in the parameter being a change that is not likely to have occurred as a result of sampling error alone; identifying, by the processor, based on the retrieved data, the statistically significant change in the parameter between the first time period and the second time period; receiving, as an input, the first data structure, the second data structure and an integer number associated with a desired complexity level of calculations, calculating a margin of error for the first data structure and the second data structure; identifying one or more results, from among the calculated two or more parameters based on the margin of error; selecting the integer number of results from the top of the one or more remaining results…”.
	Examiner finds that while Zhu teaches of in addition to selecting a business interaction object, the user may also preset and select a time interval, where the preset time interval is used to limit the time interval for analyzing the net recommendation value of the business interaction object. For example, if the user needs to observe the changes of a certain business interaction object in the past three months, the start time of the preset time interval is the time corresponding to three months forward from the current time, and the end time is the current time. Get the preset time interval. In contrast, the preset time interval can be set by the user, or can be set according to the system default value. In this embodiment, as described in S102, in the process of calculating the net recommendation value of the terminal device, when the selected interval of customer feedback information is a preset time interval, the calculated average net recommendation value is the average net recommendation value. After obtaining the average net recommendation value, the terminal device also calculates the net recommendation value corresponding to multiple preset periods in the time interval to determine the change in the net recommendation value within the entire time interval. In this case, the preset period is less than the time interval, and the time interval is an integer multiple of the preset period. For example, if the preset time interval is 3 months, the preset period can be one month, one week, or one day. It should be noted that the time length corresponding to the preset period and the target period may be the same or different. After determining the preset time interval and the business interaction object, the terminal device will query the database for customer feedback information corresponding to the business interaction object within the preset time interval. Wherein, the customer feedback information is specifically the customer's evaluation of the interaction quality of the business interaction object. It should be noted that the database storing customer interaction information can be stored in the local storage of the terminal device. In this case, the terminal device can directly obtain customer feedback information from the local storage. Optionally, the database storing customer interaction information can be stored in an independent storage server. When the user needs to obtain customer feedback information about the business interaction object, the user needs to send a customer feedback information acquisition request to the storage server, where the customer feedback The information acquisition request includes the service interaction object identification and time interval information, and then the terminal device receives the customer feedback information fed back by the storage server. An interactive operation number determining unit, configured to obtain the number of interactive operations of the business interactive object based on the interactive operation data.
	However, fails to disclose receiving, via a first user interface (UI) element of a first UI screen, a user request to identify a statistically significant change in a parameter associated with changes in user ratings between a first time period and a second time period, the statistically significant change in the parameter being a change that is not likely to have occurred as a result of sampling error alone; identifying, by the processor, based on the retrieved data, the statistically significant change in the parameter between the first time period and the second time period; receiving, as an input, the first data structure, the second data structure and an integer number associated with a desired complexity level of calculations, calculating a margin of error for the first data structure and the second data structure; identifying one or more results, from among the calculated two or more parameters based on the margin of error; selecting the integer number of results from the top of the one or more remaining results.
	In addition, neither the prior art, the nature of the problem, nor knowledge of a person having ordinary skill in the art provides any predictable or reasonable rationale to combine prior art teachings. 
	Independent Claim 8 includes language similar to what is presented in connection to Claim 1.
Response to 35 U.S.C. §101 Arguments
Applicant’s arguments regarding 35 U.S.C. §101 rejection of the claims have been fully considered, but are not persuasive.
Examiner will remind Applicant that Examiner did consider each claim and every limitation of which both individually and as a whole as according to the PTO's guidelines for§ 101 eligibility. Further disagreeing with the Applicant’s assertion that the characterization of the claims was too high a level. Examiner still maintains that the claims as currently written still fall within the enumerated grouping of abstract ideas. Notably Certain Methods of Organizing Human Activity.
Examiner further disagrees that the claims as currently written recite an improvement to the technology. While the specification sets forth an improvement in the technology, Examiner reminds the Applicant that the claims must reflect the disclosed improvement. While arguments were presented, they were not persuasive by necessary evidence to demonstrate that one of ordinary skill in the art would understand that the disclosed invention improves technology.
Applicant argues that the current claims are similar and should be patent eligible because they are similar to Claim 1 of Example 37. Examiner respectfully disagrees. In example 37, claim 1 was deemed eligible because it was not directed to an abstract idea or any other judicial exception. The claims, as currently written are still directed to the groupings of abstract ideas. In addition, Applicant argues that the current claims integrate the recited judicial exception into a practical application, Examiner respectfully disagrees. The claims as written still recite generic computing devices implemented on a personal computer to carry out an abstract idea. Thus the claims do not recite significantly more.
Examiner encourages Applicant to enroll into the AFCP 2.0 program to discuss paths forward regarding the 101 rejection.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Regarding Claims 1-7, they are directed to a system, however the claims are directed to a judicial exception without significantly more. Claims 1-7 are directed to the abstract idea of identifying statistically significant changes in user ratings.
	Performing the Step 2A Prong 1 analysis while referring specifically to independent Claim 1, claim 1 recites receiving, a user request to identify a statistically significant change in a parameter associated with changes in user ratings between a first time period and a second time period, the statistically significant change in the parameter being a change that is not likely to have occurred as a result of sampling error alone; retrieving data associated with the user ratings during the first time period and a second data associated with the user ratings during the second time period, each of the first and the second data including a plurality of data entries for the user ratings, a plurality of dimensions for each of the plurality of user ratings and each dimension having one or more levels; identifying, based on the retrieved data, the statistically significant change in the parameter between the first time period and the second time period; identifying at least a dimension and a level associated with the identified statistically significant change; and generating display data, to display information about the identified statistically significant change, for displaying a population segment with the identified statistically significant change and for displaying the identified statistically significant change for the population segment, wherein identifying the statistically significant change in the parameter associated with the changes in user ratings between the first time period and the second time period includes: receiving, as an input, the first data, the second data and an integer number associated with a desired complexity level of calculations, calculating a margin of error for the first data and the second data, calculating the parameter associated with the changes in user ratings for two or more of the plurality of data entries, identifying one or more results, from among the calculated two or more parameters based on the margin of error, sorting the one or more results, selecting statistically significant results from the sorted one or more results to generate a list of one or more remaining results, selecting the integer number of results from a top of the one or more remaining results, and repeating the selecting steps for a predetermined number of times to identify the statistically significant change in the parameter.
	These claim limitations fall within the Certain Methods of Organizing Human Activity due to the commercial interactions taking place (including advertising, marketing or sales activities or behaviors). The claims receive a request and perform a series of steps to retrieve the relevant data to calculate a value for an amount of change associated with user ratings which is an example of subject matter where the commercial interaction is advertising, marketing or sales activities or behaviors.
	Accordingly, the claim recites an abstract idea and dependent claims 4-5 and 7 further recite the abstract idea.
	Regarding Step 2A Prong 2 analysis, the judicial exception is not integrated into a practical application. In particular the claim recites the elements of a processor, a memory, a first data structure, a second data structure, a first user interface and a second user interface. The processor, a memory, a first data structure, a second data structure, a first user interface and a second user interface are merely generic computing devices implemented on a personal computer.
	With respect to 2B, the claims do not include additional elements amounting to significantly more than the abstract idea. Claims 1-3 and 6 includes various elements that are not directed to the abstract idea under 2A. These elements include a processor, a memory, a first data structure, a second data structure, a first user interface, a second user interface and the generic computing elements described in the Applicant's specification in at least Para 0068-0077. These elements do not amount to more than the abstract idea because it adds insignificant extrasolution activity such as mere data gathering, and a generic computer performing generic functions. In addition the “retrieving” limitation of Claim 1 recite computer functions that the courts have recognized as well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) (See MPEP 2106.05(d)(ii)...at least, Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information).
	Therefore, Claims 1-3 and 6, alone or in combination, are not drawn to eligible subject matter as they are directed to abstract ideas without significantly more.
	Regarding Claims 8-13, they are directed to a method, however the claims are directed to a judicial exception without significantly more. Claims 8-13 are directed to the abstract idea of identifying statistically significant changes in user ratings.
	Performing the Step 2A Prong 1 analysis while referring specifically to independent Claim 8, claim 8 recites receiving, a user request to identify a statistically significant change in a parameter associated with changes in user ratings between a first time period and a second time period, the statistically significant change in the parameter being a change that is not likely to have occurred as a result of sampling error alone; retrieving data from a first data structure associated with the user ratings during the first time period and a second data structure associated with the user ratings during the second time period, each of the first and the second data structures including a plurality of data entries for the user ratings, a plurality of dimensions for each of the plurality of user ratings and each dimension having one or more levels; identifying, by the processor, based on the retrieved data, the statistically significant change in the parameter between the first time period and the second time period; identifying at least a dimension and a level associated with the identified statistically significant change; and generating display data by the processor, for a second UI screen to display information about the identified statistically significant change, the second UI screen including a second UI element for displaying a population segment with the identified statistically significant change and a third UI element for displaying the identified statistically significant change for the population segment, wherein identifying the statistically significant change in the parameter associated with the changes in user ratings between the first time period and the second time period includes: receiving, as an input, the first data structure, the second data structure and an integer number associated with a desired complexity level of calculations, calculating a margin of error for the first data structure and the second data structure, calculating the parameter associated with the changes in user ratings for two or more of the plurality of data entries, identifying one or more results, from among the calculated two or more parameters based on the margin of error, sorting the one or more results, selecting statistically significant results from the sorted one or more results to generate in a list of one or more remaining results, selecting the integer number of results from a top of the one or more remaining results, and repeating the selecting steps for a predetermined number of times to identify the statistically significant change in the parameter.
	These claim limitations fall within the Certain Methods of Organizing Human Activity due to the commercial interactions taking place (including advertising, marketing or sales activities or behaviors). The claims receive a request and perform a series of steps to retrieve the relevant data to calculate a value for an amount of change associated with user ratings which is an example of subject matter where the commercial interaction is advertising, marketing or sales activities or behaviors.
	Accordingly, the claim recites an abstract idea and dependent claims 10-13 further recite the abstract idea.
	Regarding Step 2A Prong 2 analysis, the judicial exception is not integrated into a practical application. In particular the claim recites the elements of a processor, a first data structure, a second data structure, a first user interface and a second user interface. The processor, a first data structure, a second data structure, a first user interface and a second user interface are merely generic computing devices implemented on a personal computer.
	With respect to 2B, the claims do not include additional elements amounting to significantly more than the abstract idea. Claims 8-9 includes various elements that are not directed to the abstract idea under 2A. These elements include a processor, a first data structure, a second data structure, a first user interface, a second user interface and the generic computing elements described in the Applicant's specification in at least Para 0068-0077. These elements do not amount to more than the abstract idea because it adds insignificant extrasolution activity such as mere data gathering, and a generic computer performing generic functions. In addition the “retrieving” limitation of Claim 8 recite computer functions that the courts have recognized as well- understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) (See MPEP 2106.05(d)(ii)...at least, Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information).
	Therefore, Claims 8-9, alone or in combination, are not drawn to eligible subject matter as they are directed to abstract ideas without significantly more.
	Regarding Claims 14-20, they are directed to a non-transitory computer readable medium, however the claims are directed to a judicial exception without significantly more. Claims 14-20 are directed to the abstract idea of identifying statistically significant changes in user ratings.
	Performing the Step 2A Prong 1 analysis while referring specifically to independent Claim 14, claim 14 recites receive a request to identify a statistically significant change in a parameter associated with changes in user ratings between a first time period and a second time period; retrieve data associated with the user ratings during the first time period and a second data associated with the user ratings during the second time period, each of the first and the second data including a plurality of dimensions for each user rating and each dimension having one or more levels; identify, based on the retrieved data, the statistically significant change in the parameter associated with the user ratings between the first time period and the second time period; identify at least a dimension and a level associated with the identified statistically significant change; and provide display data to display information about the identified statistically significant change, wherein identifying the statistically significant change in the parameter associated with the user ratings between the first time period and the second time period includes: receiving as an input the first data, the second data and an integer number associated with a complexity level of calculations, calculating a margin of error for the first data structure and the second data structure, calculating the parameter associated with the changes in user ratings, identifying one or more results based on the parameter or the margin of error, sorting the one or more results, selecting statistically significant results from the sorted one or more results, resulting in a list of one or more remaining results, selecting the integer number of results from a top of the list of one or more remaining results, and repeating the selecting steps for the selected one or more results.
	These claim limitations fall within the Certain Methods of Organizing Human Activity due to the commercial interactions taking place (including advertising, marketing or sales activities or behaviors). The claims receive a request and perform a series of steps to retrieve the relevant data to calculate a value for an amount of change associated with user ratings which is an example of subject matter where the commercial interaction is advertising, marketing or sales activities or behaviors.
	Accordingly, the claim recites an abstract idea and dependent claims 16-17 and 19-20 further recite the abstract idea.
	Regarding Step 2A Prong 2 analysis, the judicial exception is not integrated into a practical application. In particular the claim recites the elements of a first data structure, a second data structure and a user interface. The first data structure, a second data structure and a user interface are merely generic computing devices implemented on a personal computer.
	With respect to 2B, the claims do not include additional elements amounting to significantly more than the abstract idea. Claims 14-15 and 18 includes various elements that are not directed to the abstract idea under 2A. These elements include a first data structure, a second data structure, a user interface and the generic computing elements described in the Applicant's specification in at least Para 0068-0077. These elements do not amount to more than the abstract idea because it adds insignificant extrasolution activity such as mere data gathering, and a generic computer performing generic functions. In addition the “retrieving” limitation of Claim 14 recite computer functions that the courts have recognized as well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) (See MPEP 2106.05(d)(ii)...at least, Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information).
	Therefore, Claims 14-15 and 18, alone or in combination, are not drawn to eligible subject matter as they are directed to abstract ideas without significantly more.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhu (WO 2019/085356 A1) in view of Le et al. (US 2018/0240138 A1).
	Regarding Claim 14, Zhu teaches the limitations of Claim 14 which state
	receive a request to identify a statistically significant change in a parameter associated with changes in user ratings between a first time period and a second time period (Zhu: Para 0029 via In this embodiment, after determining the preset time interval and the business interaction object, the terminal device will query the database for customer feedback information corresponding to the business interaction object within the preset time interval. Wherein, the customer feedback information is specifically the customer's evaluation of the interaction quality of the business interaction object. It should be noted that the database storing customer interaction information can be stored in the local storage of the terminal device. In this case, the terminal device can directly obtain customer feedback information from the local storage. Optionally, the database storing customer interaction information can be stored in an independent storage server. When the user needs to obtain customer feedback information about the business interaction object, the user needs to send a customer feedback information acquisition request to the storage server, where the customer feedback The information acquisition request includes the service interaction object identification and time interval information, and then the terminal device receives the customer feedback information fed back by the storage server); 
	retrieve data from a first data structure associated with the user ratings during the first time period and a second data structure associated with the user ratings during the second time period (Zhu: Para 0029 via In this embodiment, after determining the preset time interval and the business interaction object, the terminal device will query the database for customer feedback information corresponding to the business interaction object within the preset time interval. Wherein, the customer feedback information is specifically the customer's evaluation of the interaction quality of the business interaction object. It should be noted that the database storing customer interaction information can be stored in the local storage of the terminal device. In this case, the terminal device can directly obtain customer feedback information from the local storage. Optionally, the database storing customer interaction information can be stored in an independent storage server. When the user needs to obtain customer feedback information about the business interaction object, the user needs to send a customer feedback information acquisition request to the storage server, where the customer feedback The information acquisition request includes the service interaction object identification and time interval information, and then the terminal device receives the customer feedback information fed back by the storage server); 	identifying, based on the retrieved data, the statistically significant change in the parameter associated with the user ratings between the first time period and the second time period (Zhu: Para 0028, 0054 via in addition to selecting a business interaction object, the user may also preset and select a time interval, where the preset time interval is used to limit the time interval for analyzing the net recommendation value of the business interaction object. For example, if the user needs to observe the changes of a certain business interaction object in the past three months, the start time of the preset time interval is the time corresponding to three months forward from the current time, and the end time is the current time. Get the preset time interval. In contrast, the preset time interval can be set by the user, or can be set according to the system default value. In this embodiment, as described in S102, in the process of calculating the net recommendation value of the terminal device, when the selected interval of customer feedback information is a preset time interval, the calculated average net recommendation value is the average net recommendation value. After obtaining the average net recommendation value, the terminal device also calculates the net recommendation value corresponding to multiple preset periods in the time interval to determine the change in the net recommendation value within the entire time interval. In this case, the preset period is less than the time interval, and the time interval is an integer multiple of the preset period. For example, if the preset time interval is 3 months, the preset period can be one month, one week, or one day. It should be noted that the time length corresponding to the preset period and the target period may be the same or different); 
	provide display data for generating a user interface (UI) screen to display information about the identified statistically significant change (Zhu: Para 0050 via It can be seen from the above that the method for displaying the net recommendation value provided by the embodiment of the present application obtains customer feedback information about the business interaction object within a preset time interval, because the customer feedback information contains the customer’s interaction quality with the business interaction object Evaluation, therefore, based on customer feedback, the net recommendation value characteristic parameter of the business interaction object can be obtained, and then the net recommendation value characteristic parameter of the business interaction object in the target period is determined by the net recommendation value characteristic parameter, and the above two parameters are output To the net recommendation value report, and display the report to the user, so as to achieve the purpose of analyzing and displaying the net recommendation value of the target period. The user can clearly understand the interaction quality of the business interaction object through the net recommendation value report. Condition. Compared with the existing display technology of net recommendation value, the embodiment of this application does not simply display the net recommendation value of each preset period of the business interaction object, but based on the net recommendation value, average net recommendation value and net recommendation value of the target period. The value floating level determination coefficient determines the floating level of the business interaction object in the target period. The user can determine the interaction quality change of the business interaction object through the floating level, so as to facilitate the designation of related business interaction countermeasures. It can be seen that the method for displaying the net recommendation value provided by the embodiment of the application does not rely on the management personnel to manually judge the floating situation, the accuracy of the display report and the analysis efficiency are high, and it can be applied to enterprises that contain a large number of business interaction objects, which improves applicability);
	wherein identifying the statistically significant change in the parameter associated with the user ratings between the first time period and the second time period includes: receiving as an input the first data structure, the second data structure and an integer number associated with a complexity level of calculations (Zhu: Para 0029, 0123 via In this embodiment, after determining the preset time interval and the business interaction object, the terminal device will query the database for customer feedback information corresponding to the business interaction object within the preset time interval. Wherein, the customer feedback information is specifically the customer's evaluation of the interaction quality of the business interaction object. It should be noted that the database storing customer interaction information can be stored in the local storage of the terminal device. In this case, the terminal device can directly obtain customer feedback information from the local storage. Optionally, the database storing customer interaction information can be stored in an independent storage server. When the user needs to obtain customer feedback information about the business interaction object, the user needs to send a customer feedback information acquisition request to the storage server, where the customer feedback The information acquisition request includes the service interaction object identification and time interval information, and then the terminal device receives the customer feedback information fed back by the storage server. An interactive operation number determining unit, configured to obtain the number of interactive operations of the business interactive object based on the interactive operation data. Wherein the integer is the desired  frequency);
	calculating a margin of error for the first data structure and the second data structure (Zhu: Para 0038, 0055-0059 via the net recommendation value floating level decision coefficient may be determined by a correlation algorithm such as a variance algorithm, a mean square error algorithm, a median algorithm, etc. In this embodiment, the terminal device respectively extracts the customer feedback information corresponding to each preset period from all customer feedback information, and calculates the net recommendation value of the preset period based on the customer feedback information extracted each time, so as to obtain each The net recommendation value corresponding to the preset period is then jumped to the operation of S302. In S302, based on the average net recommendation value, a standard deviation of the net recommendation value of the multiple preset periods relative to the average net recommendation value is calculated. In this embodiment, the terminal device calculates the standard deviation of the net recommendation value of multiple preset periods with respect to the average net recommendation value according to the standard deviation algorithm, thereby determining the average fluctuation of the business interaction object in the preset time interval , Where the standard deviation algorithm can be calculated by the following formula: Among them, € is the standard deviation of the net recommendation value of multiple preset periods relative to the average net recommendation value; NPS i is the net recommendation value of the i-th preset period; NPS E is the average net recommendation value; n is the preset period The number of);
	calculating the parameter associated with the changes in user ratings (Zhu: Para 0033-0036 via calculation of NPS score. Therefore, according to the total number of different customer feedback information selected, the net recommendation value corresponding to different time intervals can be obtained. In this embodiment, the average net recommendation value corresponds to the NPS value corresponding to all customer feedback information within the aforementioned preset time interval, and the net recommendation value of the target period corresponds to the customer feedback information contained in the target period The corresponding NPS value),
	identifying one or more results based on the parameter or the margin of error (Zhu: Para 0036 via Therefore, according to the total number of different customer feedback information selected, the net recommendation value corresponding to different time intervals can be obtained. In this embodiment, the average net recommendation value corresponds to the NPS value corresponding to all customer feedback information within the aforementioned preset time interval, and the net recommendation value of the target period corresponds to the customer feedback information contained in the target period The corresponding NPS value),
	However, Zhu does not explicitly disclose the limitations of Claim 1 which state each of the first and second data structures including a plurality of dimensions for each user rating and each dimension having one or more levels; identifying at least a dimension and a level associated with the identified statistically significant change; sorting the one or more results, selecting statistically significant results from the sorted one or more results, resulting in a list of one or more remaining results, selecting the integer number of results from a top of the one or more remaining results.
	Le though, with the teachings of Zhu, teaches of
	each of the first and the second data structures including a plurality of dimensions for each user rating and each dimension having one or more levels (Le: Para 0127 via As shown in FIG. 6B, the filter interface 616a further includes the add filter button 622, which facilitates filtering the age dataset based on one or more additional variables. For example, in response to detecting a user selection of the add filter button 622, the survey analysis system 104 provides filter fields for another variable including a range or subset of the variable);
	identify at least a dimension and a level associated with the identified statistically significant change (Le: Para 0127 via As shown in FIG. 6B, the filter interface 616a further includes the add filter button 622, which facilitates filtering the age dataset based on one or more additional variables. For example, in response to detecting a user selection of the add filter button 622, the survey analysis system 104 provides filter fields for another variable including a range or subset of the variable); 
	sorting the one or more results (Le: Para 0199 via To illustrate, FIGS. 8A-8B show a variable relationship card 802 including a presentation of a statistical test between a phone owned (the key variable) dataset and money spent on tech purchases (secondary variable) dataset. As particularly shown in FIG. 8B, the Survey analysis system 104 performs a ranked T-test and an unranked T-test. In one or more embodiments, the survey analysis system 104 selects the ranked and un-ranked T-test based on characteristics of the phone owned and money spent on tech purchases datasets. For example, the survey analysis system 104 may identify the T-tests based on an identification that a key variable (phone owned) includes only two categorical values while the secondary variable (Money Spent on Tech Purchases) includes numerical or categorical-type data (e.g., categorical ranges of numeric values). Additionally or as an alternative, the survey analysis system 104 can identify the ranked T-test and/or unranked T-test based on one or more identified outliers from one or both of the datasets in addition to a sample size of respondents who provided the survey information. Additional examples of identifying statistical tests to perform are described in further detail below in connection with FIGS. 8C-8H.), 
	selecting statistically significant results from the sorted one or more results, resulting in a list of one or more remaining results (Le: Para 0199 via To illustrate, FIGS. 8A-8B show a variable relationship card 802 including a presentation of a statistical test between a phone owned (the key variable) dataset and money spent on tech purchases (secondary variable) dataset. As particularly shown in FIG. 8B, the survey analysis system 104 performs a ranked T-test and an unranked T-test. In one or more embodiments, the survey analysis system 104 selects the ranked and un-ranked T-test based on characteristics of the phone owned and money spent on tech purchases datasets. For example, the survey analysis system 104 may identify the T-tests based onan identification that a key variable (phone owned) includes only two categorical values while the secondary variable (Money Spent on Tech Purchases) includes numerical or categorical-type data (e.g., categorical ranges of numeric values). Additionally or as an alternative, the survey analysis system 104 can identify the ranked T-test and/or unranked T-test based on one or more identified outliers from one or both of the datasets in addition toa sample size of respondents who provided the survey information. Additional examples of identifying statistical tests to perform are described in further detail below in connection with FIGS. 8C-8H.), 
	selecting the integer number of results from a top of the list of one or more remaining results (Le: Para 0165-0169 via As mentioned above, the new variable interface 702 includes a variable by filters tab 706d (Shownin FIG. 7A) that facilitates replacing an existing dataset and/or creating a new dataset in accordance with one or more filters. For example, as shown in FIG. 7G, in response to detecting a selection of the variable by filters tab 706d, the survey analysis system 104 provides a variable filter interface including a new variable field 728 and one or more user-defined filters 730a-b. As a result of the user defined filters 730a-b, the Survey analysis system 104 creates a new dataset titled “Rich Phone Users” including a first set of datapoints corresponding to instances of the survey information where a respondent indicated that they own an Android phone and receive a compensation of more than $140,000/year. In addition, the new dataset includes a second set of datapoints corresponding to instances of the survey information where a respondent indicated that they own an iPhone and receive a compensation of more than $140,000/year. In one or more embodiments, the Survey analysis system 104 further facilitates generating a filtered dataset based on one or more filters applied to an existing dataset. For example, as shown in FIG. 71, in response to detecting a user selection of the import filter sets button 516 described above in connection with FIG. 5, the survey analysis system 104 provides a filter interface 738 to be applied to the workspace 408 and/or one or more cards of the workspace 408. In particular, similar to one or more embodiments described above with regard to applying filters or otherwise modifying a presentation of data, the filter interface 738 includes a plurality of filter fields 740 that enable a user of the client device 401 to select limitations to apply to survey information)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhu with the teachings of Le in order to have each of the first and second data structures including a plurality of dimensions for each user rating and each dimension having one or more levels; identifying at least a dimension and a level associated with the identified statistically significant change; sorting the one or more results, selecting Statistically significant results from the sorted one or more results, resulting in a list of one or more remaining results, selecting the integer number of results from a top of the one or more remaining results. The motivations behind this being the teachings, suggestions, and motivations in this prior art would have led one of ordinary skill to modify the prior art reference or combine prior art reference teachings to arrive at the claimed invention.
	In addition, the combination of Zhu/Le teaches the limitation of Claim 14 which states
	repeating the selecting steps for the selected one or more results (Zhu: Para 0123 via An interactive operation number determining unit, configured to obtain the number of interactive operations of the business interactive object based on the interactive operation data).
	Regarding Claim 15, the combination of Zhu/Le teaches the limitation of Claim 15 which states 
	receiving a request to display data related to the identified statistically significant change on a graphical diagram, and upon receiving the request, presenting the graphical diagram displaying changes in the identified statistically significant change between the first time period and the second time period (Zhu: Para 0029, 0050 via In this embodiment, after determining the preset time interval and the business interaction object, the terminal device will query the database for customer feedback information corresponding to the business interaction object within the preset time interval. Wherein, the customer feedback information is specifically the customer's evaluation of the interaction quality of the business interaction object. It should be noted that the database storing customer interaction information can be stored in the local storage of the terminal device. In this case, the terminal device can directly obtain customer feedback information from the local storage. Optionally, the database storing customer interaction information can be stored in an independent storage server. When the user needs to obtain customer feedback information about the business interaction object, the user needs to send a customer feedback information acquisition request to the storage server, where the customer feedback The information acquisition request includes the service interaction object identification and time interval information, and then the terminal device receives the customer feedback information fed back by the storage server. It can be seen from the above that the method for displaying the net recommendation value provided by the embodiment of the present application obtains customer feedback information about the business interaction object within a preset time interval, because the customer feedback information contains the customer’s interaction quality with the business interaction object Evaluation, therefore, based on customer feedback, the net recommendation value characteristic parameter of the business interaction object can be obtained, and then the net recommendation value characteristic parameter of the business interaction object in the target period is determined by the net recommendation value characteristic parameter, and the above two parameters are output To the net recommendation value report, and display the report to the user, so as to achieve the purpose of analyzing and displaying the net recommendation value of the target period. The user can clearly understand the interaction quality of the business interaction object through the net recommendation value report. Condition. Compared with the existing display technology of net recommendation value, the embodiment of this application does not simply display the net recommendation value of each preset period of the business interaction object, but based on the net recommendation value, average net recommendation value and net recommendation value of the target period. The value floating level determination coefficient determines the floating level of the business interaction object in the target period. The user can determine the interaction quality change of the business interaction object through the floating level, so as to facilitate the designation of related business interaction countermeasures. It can be seen that the method for displaying the net recommendation value provided by the embodiment of the application does not rely on the management personnel to manually judge the floating situation, the accuracy of the display report and the analysis efficiency are high, and it can be applied to enterprises that contain a large number of business interaction objects, which improves applicability).
	Regarding Claim 16, the combination of Zhu/Le teaches the limitation of Claim 16 which states 
	wherein the integer number associated with the desired complexity level of calculations is selected by an end-user (Zhu: Para 0029, 0123 via In this embodiment, after determining the preset time interval and the business interaction object, the terminal device will query the database for customer feedback information corresponding to the business interaction object within the preset time interval. Wherein, the customer feedback information is specifically the customer's evaluation of the interaction quality of the business interaction object. It should be noted that the database storing customer interaction information can be stored in the local storage of the terminal device. In this case, the terminal device can directly obtain customer feedback information from the local storage. Optionally, the database storing customer interaction information can be stored in an independent storage server. When the user needs to obtain customer feedback information about the business interaction object, the user needs to send a customer feedback information acquisition request to the storage server, where the customer feedback The information acquisition request includes the service interaction object identification and time interval information, and then the terminal device receives the customer feedback information fed back by the storage server. An interactive operation number determining unit, configured to obtain the number of interactive operations of the business interactive object based on the interactive operation data. Wherein the integer is the desired frequency).
	Regarding Claim 17, the combination of Zhu/Le teaches the limitation of Claim 17 which states
	wherein the parameter associated with changes in the user ratings is a Net Promotor Score (NPS) (Zhu: Para 0005, 0036 via The embodiment of the application provides a method for displaying net recommendation value and a terminal thereof, to solve the existing display technology of net recommendation value, and directly display the monthly or annual net recommendation value of business interaction objects, which requires enterprise management personnel to pass Judge the recent changes in the NPS value based on your own experience. The analysis of NPS needs to be subjectively judged by humans. The accuracy and efficiency of the analysis are low, and it is not suitable for problems used by companies that include a large number of business interaction objects. Therefore, according to the total number of different customer feedback information selected, the net recommendation value corresponding to different time intervals can be obtained. In this embodiment, the average net recommendation value corresponds to the NPS value corresponding to all customer feedback information within the aforementioned preset time interval, and the net recommendation value of the target period corresponds to the customer feedback information contained in the target period).
	Regarding Claim 18, the combination of Zhu/Le teaches the limitation of Claim 18 which states 
	identifying a plurality of statistically significant changes in the parameter associated with changes in the user ratings between the first time period and the second time period (Zhu: Para 0028 via In this embodiment, in addition to selecting a business interaction object, the user may also preset and select a time interval, where the preset time interval is used to limit the time interval for analyzing the net recommendation value of the business interaction object. For example, if the user needs to observe the changes of a certain business interaction object in the past three months, the start time of the preset time interval is the time corresponding to three months forward from the current time, and the end time is the current time. Get the preset time interval. In contrast, the preset time interval can be set by the user, or can be set according to the system default value); and 
	sorting the identified plurality of d statistically significant changes based on a value of the parameter (Le: Para 0127 via the filter interface 616a further includes the add filter button 622, which facilitates filtering the age dataset based on one or more additional variables. For example, in response to detecting a user selection of the add filter button 622, the survey analysis system 104 provides filter fields for another variable including a range or subset of the variable. In addition, the survey analysis system 104 can further broaden or narrow the information displayed within the age description card 602a based on one or more user inputs modifying values of the filter fields for the added variable).
	Regarding Claim 19, the combination of Zhu/Le teaches the limitation of Claim 19 which states
	wherein the display information about the identified statistically significant change includes at least one of the identified dimension, the identified level and the parameter for the identified dimension and the identified level (Le: Para 0127 via As shown in FIG. 6B, the filter interface 616a further includes the add filter button 622, which facilitates filtering the age dataset based on one or more additional variables. For example, in response to detecting a user selection of the add filter button 622, the survey analysis system 104 provides filter fields for another variable including a range or subset of the variable).
	Regarding Claim 20, the combination of Zhu/Le teaches the limitation of Claim 20 which states
	wherein the margin of error is calculated based on a user provided confidence level (Le: Para 0110 via the settings dropdown menu 418a includes a settings field 428 that enables a user of the client device 401 to enter a specific confidence level (as opposed to selecting one of the icons 426)).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Gorny (US 2018/0025360 A1) - Customer Management System 
Bermingham et al. (US 2008/0033947 A1) - RATING SYSTEMAND METHOD OF MONITORING RATINGS 
Livne et al. (US 2019/0043068 A1) - VIRTUAL NET PROMOTER SCORE (VNPS) FOR CELLULAR OPERATORS
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYRONE E SINGLETARY whose telephone number is (571)272-1684. The examiner can normally be reached 9 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571-272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.E.S./Examiner, Art Unit 3623                                                                                                                                                                                                        /RUTAO WU/Supervisory Patent Examiner, Art Unit 3623